United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50660
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ERNESTINA PINA,,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. DR-02-CR-695-1-WWJ
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ernestina Pina argues that the evidence is insufficient to

support her convictions for importation of marijuana and

possession of marijuana with intent to distribute.     Pina argues

that the evidence fails to show that she was aware that 205

pounds of marijuana was hidden inside a diesel tank in the back

of a borrowed truck that she presented to U.S. Customs Inspectors

at the Del Rio, Texas, port of entry.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-50660
                               -2-

     In light of the value of the marijuana, Pina’s somewhat

implausible explanation for borrowing the truck, and her failure

to offer a consistent explanation for a large amount of cash

found in her possession, a rational jury could have concluded

that Pina was aware of the marijuana hidden in the truck.   United

States v. Ramos-Garcia, 184 F.3d 463, 465-67 (5th Cir. 1999).     We

will not disturb that determination.   United States v. Runyan,

290 F.3d 223, 240 (5th Cir.), cert. denied, 537 U.S. 888 (2002).

     AFFIRMED.